Citation Nr: 9933744	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  That determination found that the veteran 
had failed to submit new and material evidence such as to 
reopen a previously denied claim seeking entitlement to 
service connection for a left knee disorder.


FINDINGS OF FACT

1.  Service connection for a left knee disability was 
initially denied by the RO in an unappealed rating decision 
of June 1984.  The veteran was notified of that 
determination, but he did not file a notice of disagreement.

2.  Additional evidence received subsequent to the June 1984 
rating decision includes a statement from the veteran's 
treating physician, which is neither redundant nor cumulative 
and is so significant that it must be considered in 
connection with all the evidence to fairly decide the merits 
of the claim.

3.  The veteran's claim for service connection for a left 
knee disorder is plausible.


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the June 1984 rating 
decision by the RO denying service connection for residuals 
of bilateral knee injuries is new and material and, thus, the 
claim of entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a left knee disorder.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a decision dated in June 1984, entitlement to service 
connection for disabilities of the left and right knee was 
denied by the RO.  This decision essentially found that 
although the veteran was evaluated and treated for bilateral 
knee complaints in service, chronic knee pathology 
attributable to service for which service connection could be 
established was not demonstrated.  The veteran did not appeal 
this determination.

That decision is now final but the veteran's claim may be 
reopened and reviewed if new and material evidence is 
submitted by or in behalf of the veteran.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was of record.  If 
new, the evidence must be "probative" of the issue at hand.  
However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board will first review the evidence that was before the 
agency of original jurisdiction in 1984 for purposes of 
clarity.  This evidence included the veteran's service 
medical records, which show that the veteran was evaluated 
and treated throughout the course of his service for 
complaints referable to his left knee.  In April 1979, the 
veteran initially presented to a service department treatment 
facility with complaints of left knee pain for approximately 
3 weeks' duration.  No clinical findings were recorded.  In 
September 1979 the veteran presented with complaints of 
bilateral knee pain with no history of injury.  On objective 
examination moderate crepitus on compression of the patella 
was noted.  Chondromalacia was the diagnostic impression.  
The veteran was prescribed home exercises and provided a 
physical profile directing temporary assignment limitation 
for a period of 21 days.  In May 1982 the veteran was again 
seen for complaints of left knee pain and weakness.  On 
physical examination of the left knee mild quadricep atrophy 
was noted.  Mild prepatellar bursitis was diagnosed.  A 
program of physical therapy was indicated.  In June 1982 the 
veteran was seen in a service department emergency room after 
hitting his left knee against a metal object while walking.  
On examination the veteran's left knee had full range of 
motion with pain and edema below the patella.  An X-ray of 
the left knee on this occasion was interpreted to reveal 
minimal degenerative changes with inferior patella spurring.  
The veteran reinjured his left knee in August 1982 playing 
basketball.  Clinical examination of the knee disclosed 
effusion, laxity of the collateral ligament and weakness.  
Subluxating left patella was the diagnostic assessment.  The 
veteran was provided with a knee brace.  On followup 
evaluation in September 1982, left patella tendinitis and 
chondromalacia patella was diagnosed.  When seen in a service 
department orthopedic clinic in January 1983, the veteran 
demonstrated one plus varus/valgus instability at 0 degrees, 
bilaterally.  Two plus varus/valgus instability was 
demonstrated at 30 degrees, bilaterally.  There was a slight 
pop of the left knee on postural stress test.  Tenderness was 
indicated over the prepatellar bursae.  prepatellar bursitis 
was the diagnostic assessment.  Thereafter the veteran was 
seen in the acute care clinic in February 1983 and again in 
March 1983 with complaints of left knee pain.  Subluxation of 
the left patella was diagnosed in February 1983.  In March 
1983 the veteran's examining physician noted that the veteran 
was being discharged for knee problems.  On the veteran's 
March 1983 medical examination for service separation a 
clinical evaluation of the veteran's lower extremities 
disclosed left patella tendinitis and chondromalacia patella.

On the basis of the above evidence, the RO in June 1985 
concluded that the veteran's left knee pathology in service 
had resolved and he had no existing left knee pathology 
subsequent to service.

Evidence adduced since the June 1984 determination consists 
of letters from two private physicians who have evaluated and 
treated the veteran for his knee problems subsequent to 
service.  Roger J. Lunke, M.D., in letters addressed to a 
private attorney and insurance company, dated between 
February 1984 and December 1984, relates evaluation and 
treatment provided to the veteran for an on-the-job injury 
sustained to the right knee.  The injury resulted in 
arthroscopic surgery in March 1984 for removal of loose 
bodies as well as a chondroplasty of the medial femoral 
condyle.  A repeat arthroscopy was required in September 
1984.  Dr. Lunke made no comments referable to the veteran's 
left knee.  A June 1997 letter from William E. Nordt, III, 
M.D., reported that the veteran underwent "an extensor 
mechanism realignment for significant full thickness chondral 
damage to the patellofemoral joint in 1994."  Dr. Nordt did 
not specify which knee was involved but did indicate that the 
veteran's pathology was the end result of a work-related 
injury.  The veteran in a statement received in July 1994 
stated that the surgery performed by Dr. Nordt was on his 
left knee.  Additionally, Dr. Nordt in his June 1997 letter 
added that he had reviewed the veteran's military records and 
noted the veteran's earliest complaints of left knee problems 
were during his military service when he was diagnosed with 
patellofemoral disease.  He furthermore opined that the 
veteran had underlying patellofemoral disease of a chronic 
nature and that it is "likely that his 1993 injury was an 
acute on chronic injury."

The Board has reviewed the evidence submitted since the RO's 
decision in June 1984 and notes that this evidence primarily 
reflects evaluation and treatment provided to the veteran for 
a right knee as well as injury that occurred to the left knee 
many years after service.  Nevertheless, Dr. Nordt in his 
June 1997 letter has proffered an opinion based on a reported 
review of the veteran's military records that the veteran has 
chronic left knee patellofemoral disease since service 
separate and apart from a superimposed injury to the left 
knee in 1993.

The RO previously denied this claim due to a lack of evidence 
demonstrating chronic left knee pathology which might be 
attributed to service.  The Board finds that the current 
evidence, specifically the June 1997 letter from Dr. Nordt, 
demonstrates that the veteran has chronic left knee 
pathology, which now has been linked to service by competent 
medical authority.  This evidence is clearly new, and it is 
neither cumulative nor redundant.  Furthermore, by itself, or 
in connection with the evidence previously assembled, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Having thus determined that 
new and material evidence has been added to the record, the 
veteran's claim for service connection for a left knee 
disorder is reopened.

Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a), 
Elkins v. West, 12 vet. App. 209 (1999) (en banc)

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met is it 
the duty of the Secretary to assist such a claimant in 
developing facts pertinent to the claim attached.  Id.  

The Court has defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) A current 
disability; (2) an inservice injury or disease; and  (3) a 
nexus between the current disability and the inservice injury 
or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(c).

In light of the evidence of a history of left knee pathology 
in service and medical evidence linking current left knee 
disability to inservice disease or injury, the Board finds 
that the claim for service connection for a left knee 
disorder is well grounded.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for left knee disorder and the 
claim is well grounded, the appeal is allowed to this extent, 
subject to the following further action.


REMAND

In light of the action taken above, the Board notes that de 
novo review of the veteran's claim of service connection by 
the RO is required.  See  Bernard v. Brown, 4 Vet. App. 384 
(1993).  All indicated development should be undertaken in 
this regard, including an examination to determine the 
etiology of the veteran's current left knee pathology.

In view of the foregoing and given the VA's duty to assist, 
this case is REMANDED to the RO for the following:

1.  The RO should take appropriate action 
to contact the veteran to determine if he 
has any additional arguments to present 
with regard to his claim for service 
connection for a left knee disorder.  The 
veteran should be requested to submit the 
names, addresses and approximate dates of 
treatment of all health care providers 
(VA and non-VA) who have treated him for 
his left knee symptoms at any time since 
his discharge from service.  Whether or 
not the veteran responds all VA treatment 
records, if any, should be obtained and 
associated with the claims file.  If the 
veteran responds and provides any 
necessary authorizations, the name of the 
health care provider(s) should be 
contacted and asked to provide copies of 
all clinical records documenting their 
treatment which are not already in the 
claims file.  In addition the veteran 
should be asked to provide information 
about the work-related injury to the left 
knee in 1993.

2.  The RO should then afford the veteran 
an examination sufficient to determine 
the nature, severity and etiology of all 
current left knee pathology.  Prior to 
the examination, the examiner must be 
provided the claims folder and a separate 
copy of the Board's decision.  After 
review of the evidence in the claims 
folder, including the evidence developed 
in connection with this remand action, 
the physician should express an opinion 
in response to the following questions:  
(1) What is the medical relationship if 
any between the left knee pathology in 
service and the current left knee 
disorder?  (2)  If there is a current 
left knee disability which can be traced 
to service, is there superimposed 
pathology due to post-service injury 
which can be satisfactorily disassociated 
or separated?  The physician should 
provide full rationale for such opinion.

3.  Thereafter the case should then be 
reviewed by the RO and appropriate action 
taken.  If the decision remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case 
reflecting consideration of any new 
evidence and be given the opportunity to 
respond thereto.

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purpose of this REMAND is to further develop the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals




 

